Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Crystal Weaver Brown appeals the magistrate judge’s order upholding the Commissioner’s denial of Brown’s applications for disability benefits and supplemental security income.* We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Brown v. Colvin, No. 5:15-cv-00321-KDW (D.S.C. Aug. 22, 2016). *337We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED .

 The parties consented to the jurisdiction of the magistrate, judge pursuant to 28 U.S.C. § 636(c) (2012).